Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Siragusa on 6/28/2021.
Specification: 
Delete paragraph “[0016] Fig. 9 is a front perspective view of the cleaning device and the camera without the housing according to one exemplary embodiment;”
Renumber paragraphs “[0017]” to paragraphs “[0056]” as paragraphs –[0016]—to paragraph –[0055]--
Cancel claims 15-16
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or suggest the limitations of claims 10 and 13.  Specifically, the prior art fails to teach or suggest sensing a degradation of a signal supplied by the sensing element, applying an electric current to a shaped memory alloy to actuate movement of the cleaning element from a first to a second potion to clean a secondary lens in response to the sensing of the degradation of the signal and performing a camera self-test in which a targeted object is disposed on the cleaning element. The prior art further fails to teach disposing the target object having a pattern in the cleaning element and comparing a pattern of the target object with the reference copy of the pattern and determining if the secondary lens is clean or whether re-cleaning is needed if the pattern, upon comparison with the reference is outside of a predetermined threshold.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kotani teaches a wiper disposed by a shaped memory alloy member.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc